Citation Nr: 1709214	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-49 329	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for residuals of a left wrist fracture (left wrist disability) on an extra-schedular basis.

2.  Entitlement to special monthly compensation (SMC) based on consequent loss of use of the left hand.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The Veteran had active military service from October 1978 to October 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim for a higher rating for his left wrist disability, the Veteran testified at a hearing at the Board's offices in Washington, DC, in July 2012 before the undersigned Veterans Law Judge of the Board (Central Office (CO) Hearing).

The Board subsequently, in September 2012, remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to refer this case to the Director of VA's Compensation and Pension Service for consideration of entitlement to additional compensation for the left wrist disability on a special extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  The Director denied this special entitlement in a July 2013 decision.

In December 2013, a Board decision also denied entitlement to an initial rating higher than 20 percent for the residuals of the left wrist fracture on this special extra-schedular basis and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), also including on an extra-schedular basis.  A separate December 2013 Board decision additionally denied entitlement to an initial compensable rating for hypertension prior to February 9, 2012.

In response the Veteran filed a timely appeal of the December 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court/CAVC), but only insofar as the Board had denied an initial rating higher than 20 percent for the residuals of his left wrist fracture on an extra-schedular basis and a TDIU.  

In March 2015 the Court issued a Memorandum Decision affirming the part of the Board's December 2013 decision that had denied a TDIU, including on an extra-schedular basis, but instead vacating the portion of the Board's decision that had denied an initial rating higher than 20 percent for the residuals of the left wrist fracture on an extra-schedular basis.  The Court remanded this claim to the Board for further proceedings consistent with its Memorandum Decision.  

After receiving the case back from the Court, the Board, in turn, remanded this claim to the Agency of Original Jurisdiction (AOJ/RO) in November 2015 for further development and consideration, including another referral of this claim to the Director of VA's Compensation and Pension Service for additional consideration of whether the Veteran was entitled to additional compensation for the service-connected residuals of his left wrist fracture on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), based on consideration of the "collective impact" of his service-connected disabilities (those being not just the residuals of the left wrist fracture, but also his hypertension and left ulnar neuropathy).  In a February 2016 decision, on remand, the Director of the C&P Service granted an additional 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5214, for ankylosis of the wrist.  As, however, that was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he was content or entirely in agreement with this greater rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The matter consequently is now again before the Board.

Regarding the additional issue of entitlement to SMC based on consequent loss of use of the left hand, VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Bradley, 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Given this obligation, the derivative SMC claim has been added to the current appeal.

The Board's December 2013 decision and November 2015 remand referred a claim for an increased rating for the left wrist disability - including because of purported loss of use of the hand (so not just on an extra-schedular basis).  This additional issue has not been adjudicated by the RO.  In this regard, it is noted that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  As the Board finds herein that the severity of the Veteran's left wrist disability approximates loss of use of the left hand (so as to warrant an increased rating on an extra-schedular basis), this additional issue has been resolved in the Veteran's favor and will not again be referred to the RO for appropriate action.

As well, as noted in the November 2015 remand, a December 2014 rating decision, in pertinent part, denied service connection for Type II Diabetes Mellitus and depression.  An August 2015 rating decision, in relevant part, denied service connection for hyperlipidemia and continued to deny service connection for Type II Diabetes Mellitus.  In response, in October 2015 the Veteran submitted a statement and additional evidence in support of his claims for service connection for Type II Diabetes Mellitus, depression, and hyperlipidemia.  Therefore, to avoid potentially prejudicing him, the Board is referring these claims to the AOJ.  Since the AOJ has not taken further action concerning those claims, they are once again being referred to the AOJ.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected left wrist disabilities have approximated loss of use of the left hand.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 60 percent rating, though no greater rating, for loss of use of the left (minor) hand, on an extra-schedular basis, since a residual of the left wrist fracture.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.63, 4.68, 4.71a, Diagnostic Code 5125 (2016).

2.  The criteria also are met for SMC based on loss of use of the left hand.  38 U.S.C.A. §§ 1114(k), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a)(2), 4.63, 4.71a, Diagnostic Code 5125, note 1 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

As concerning this claim, VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

Generally, disability rating are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extra-schedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id.  

When the Board finds that an extra-schedular rating may be warranted based on the above factors, it cannot grant an extra-schedular rating in the first instance.  Rather, it must remand the claim to the AOJ for referral to the Director of VA's Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extra-schedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extra-schedular rating, and elaborated that the Board is authorized to assign an extra-schedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Regarding the assignment of a particular extra-schedular rating, because the nature of extra-schedular consideration requires that the disability picture be unique and not contemplated by the Rating Schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case.  Id. at 454  n.7; see also Floyd v. Brown, 9 Vet. App. 88, 97 (1996).  Nevertheless, the Board has the requisite experience necessary to assign an extra-schedular rating.  Kuppamala at 457. 


Notably, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed (or even the year prior) until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as a "staged" rating.  And this is true irrespective of whether it is an initial or established rating at issue.  Fenderson v. West, 12 Vet. App. 119 (1999) (initial ratings); Hart v. Mansfield, 21 Vet. App. 505 (2007) (established ratings).  As discussed below, the residuals of the Veteran's left wrist fracture (left wrist disability) have not significantly changed in severity or extent, so a uniform evaluation is warranted for the entire period of the appeal (i.e., since receipt of his April 28, 2009 claim).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


The residuals of the Veteran's left wrist fracture have been evaluated as follows:  a 30 percent rating for the residuals of left wrist fracture under Diagnostic Code 5019-5214 for bursitis and ankylosis of the wrist (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27) and a 10 percent rating for left ulnar neuropathy under Diagnostic Code 8516 since akin to paralysis of the ulnar nerve.  The combined rating for the residuals of his left wrist fracture is 40 percent.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).

The Veteran has argued that he has loss of use of his left hand.  SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the loss of use of a hand.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a), 4.63, 4.71a, Diagnostic Code 5125, note 1.  Loss of use of a hand, for SMC purposes, is defined as the condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of actual remaining function of the hand, whether the acts of grasping, manipulation, etc. could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. § 4.63.

The Court has stated that "[t]he relevant inquiry concerning an SMC award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998) (citing 38 C.F.R. §§ 3.350(a)(2), 4.63).

As already explained, this appeal arises from a December 2009 rating decision that granted service connection for the residuals of the left wrist fracture and assigned an initial 10 percent rating retroactively effective from April 28, 2009, the date of receipt of this claim.


Review of the record shows that, during hand therapy in June 2009, the Veteran complained of shooting pain from the elbow up to the shoulder and "nervousness" in the forearm.  Continued O.T. (occupational therapy) was not recommended until clarification of the nerve condition or when the Veteran could tolerate therapy.  VA treatment records include a July 2009 report of occupational therapy consultation which notes that the Veteran was recently fired from his job as a cook due to his inability to work without dropping items because of pain, weakness and numbness.  

In an August 2009 statement, the Veteran reported being unable to complete his prescribed physical therapy sessions (he went to "one and a half sessions") due to "excruciating pain."  He reported having no feeling in his pinky and ring fingers and found it very difficult to perform his employment duties as a cook.  

During a September 2009 VA fee-basis examination, the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability.  He also reported experiencing "flare-ups as often as 24 time(s) per day and each time lasting for 24 hour(s)."  On a scale of 1-10 (10 being the worst) he reported the severity of pain as an 11.  On examination, there was guarding of movement of the left wrist with limitation of dorsiflexion to 30 degrees, palmar flexion to 40 degrees and radial and ulnar deviation to 20 degrees.  The examiner noted that joint function on the left was additionally limited by pain, fatigue, lack of endurance and incoordination after repetitive use.  The diagnosis was left wrist status post fracture with residual pain and weakness.  

September 2009 VA treatment records note the Veteran was unable to work more than 4 hours per day as a chef because of his left upper extremity symptoms.  The examiner noted "give way weakness in all digits" and electrical study "with evidence of mild left ulnar neuropathy localized in the forearm." 

A February 2010 VA treatment report notes that, in view of the Veteran's numerous symptoms ("large constellation of LUE (left upper extremity) symptoms), he would be unable to continue to work as a chef.  

An undated (but scanned into the electronic record in May 2010) statement from the Veteran's employer notes that the Veteran was put on part-time work in September 2009 due to the problems with his wrist and hand.  He lost about 640 hours from September 2009 to April 2010 and went from earning $320 per week to $160 per week.  An April 2011 note from the Veteran's employer states that he was no longer employed.  

A May 2010 VA fee-basis left wrist examination report notes that the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, pain and severe cramping.  He also reported experiencing "flare-ups as often as 8 time(s) per day and each time lasts for 1.5 hour(s)."  On a scale of 1-10 (10 being the worst) he reported the severity of pain as 10.  On examination, there was left wrist tenderness with limitation of dorsiflexion to 45 degrees, palmar flexion to 45 degrees, radial deviation to 5 degrees and ulnar deviation to 10 degrees.  The examiner noted decreased sensation to the fingers of the left hand and forearm and peripheral nerve disease of the left ulnar, radial and median nerves.  The diagnosis was left wrist fracture with numbness.  The examiner noted that the Veteran works 3 1/2 to 4 hours per day and, while on the job, is subject to drop things without notice, experience a lot of cramps where hand and fingers just lock up and is not able to do anything at all sometimes.  It was also noted he wakes up from sleep with pain.  

During his March 2011 RO hearing, it was claimed that the Veteran essentially has loss of use of his left hand with any kind of activity and is functioning as a 
"one-armed individual."  

An August 2011 report of Functional Capacity Evaluation notes that the Veteran "is limited in activities that involve the use of the left hand, with progressive worsening of pain and associated symptoms, as well as progressive loss of joint mobility and strength."  


On November 2011 VA joints examination, the Veteran's left wrist symptoms were diagnosed as status post residuals of fractured left wrist, left ulnar neuropathy, triangular fibrocartilage tear, tenosynovitis, chronic pain syndrome and distal radioulnar joint laxity-chronic left wrist sprain.  On range of motion testing, he had 30 degrees of palmer flexion (with pain beginning at 15 degrees), 15 degrees of dorsiflexion (with pain beginning at 10 degrees).  After 3 repetitions, left wrist palmer flexion was to 15 degrees and dorsiflexion was to 10 degrees.  The Veteran reported that his left wrist disability resulted in his inability to do anything with his left hand and wrist due to constant locking and pain.  He reported that he was "up all night" due to pain and taking Morphine for pain made him "sleepy at times."  

In a January 2012 letter, a VA physician noted the August 2011 Functional Capacity Evaluation and stated that "[t]he results of the examination confirm that this veteran had total disability of the use of his left hand, & can only engage in occupational activities that would not involve ANY use of the left hand."  A September 2012 letter provided a similar opinion.  

During his July 2012 Board hearing, the Veteran testified that he is unable to perform his job as a chef/cook because of the loss of use of his left hand.  

In a September 2012 decision, the Board granted an increased 20 percent schedular rating for the service-connected left (non-dominant) wrist disability.  The matters of entitlement to an extra-schedular rating and TDIU were remanded to the RO for referral to the Director of Compensation to determine whether an extra-schedular rating was warranted under 38 C.F.R. § 3.321(b)(1).

A February 2013 private examination report notes that the Veteran reported left hand symptoms of pain, swelling, numbness, tingling, nerve damage and weakness which are exacerbated by use and improve with rest.  His pain intensity was 10/10 on most days and 7/10 on examination.  He reported his ability to work was impacted due to difficulty with repetitive activities involving his left hand and arm such as grasping, handling, reaching and lifting.  The impression was "a history of left hand and arm disability secondary to an injury encountered 30 years ago while in the military.  The claimant's pain and nerve damage has progressively gotten worse.  He has seen multiple physicians regarding this problem who have all concluded that no intervention or recommendations would be beneficial due to the severity of his injury.  His prognosis is poor for his dysfunction and complete inability to use his left hand and arm."  

In a July 2013 decision, the Director found that the Veteran was not entitled to an extra-schedular evaluation because, despite the fact that he had not worked in over a year, there was no evidence that his left wrist disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

Thereafter, in a December 2013 decision, the Board denied entitlement to an initial rating higher than 20 percent for the residuals of the left wrist fracture on an extra-schedular basis and entitlement to a TDIU, also including on an extra-schedular basis.  The Veteran appealed that decision to the Court and, in a March 2015 Memorandum Decision, the Court affirmed the part of the December 2013 Board decision that had denied a TDIU, including on an extra-schedular basis, but instead vacated and remanded the portion of the Board decision that had denied an initial rating higher than 20 percent for the residuals of the left wrist fracture.  The Court, as mentioned, cited Johnson and other legal precedent as needing consideration.

Records from the Social Security Administration (SSA) show the Veteran was awarded SSA benefits based on his primary diagnosis of "fractures of upper limb" and secondary diagnosis of "chronic ischemic heart disease with/without angina."  The Disability Determination Explanation notes that he reported continuing "to experience severe pain in [his] hand" and has "no use of this hand at all."  He also reported severe side effects of medication he needs "to help control the pain and other impairments."  These records include an opinion stating that "[t]here are manipulative limitations on the left side only on reaching, handling, feeling, grasping, fingering and the claimant will not be able to perform these due to left hand and arm pain and dysfunction."  

Pursuant to the Board's November 2015 remand, the Veteran's claim was again referred to the Director of VA's Compensation and Pension Service for consideration of whether he is entitled to additional compensation for his service-connected residuals of his left wrist fracture on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) and Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) based on the collective impact of his service-connected disabilities (residuals of left wrist fracture, left ulnar neuropathy and hypertension).  In a February 2016 decision, the Director found that the record indicated marked interference with employment that rendered application of the regular schedular standards inadequate and granted an additional 10 percent extra-schedular evaluation under Diagnostic Code 5214 for ankylosis of the wrist (accordingly, the 20 percent rating for residuals of left wrist fracture was increased to 30 percent throughout the appeal period).  See 38 C.F.R. § 4.25, indicating 20 and 10 percent combine to 30 percent.

Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a finding of still additional interference with employment beyond that recognized by even this greater 30 percent extra-schedular rating for residuals of his left wrist fracture (and the combined 40 percent rating for his left wrist disabilities).  Specifically, review of the record shows that, throughout the appeal period, the Veteran's service-connected left wrist disabilities have been manifested by pain, weakness, incoordination, fatigue, swelling, giving way, locking and neurological symptoms that have prevented him from completing occupational and physical therapy, reduced hours and eventual termination from his job as a chef and essentially resulted in his functioning as "a one-armed individual."  Moreover, the competent medical evidence shows that he is unable to engage in activities involving "any" use of his left hand.  See August 2011 Functional Capacity Evaluation, January 2011 letter from VA physician, February 2013 private examination report and records from SSA.  

Accordingly, with resolution of reasonable doubt in the Veteran's favor, the Board finds that his service-connected left wrist disabilities have approximated the loss of use of his left (minor) hand as contemplated under 38 C.F.R. § 4.63 and any remaining function in this hand would be equally well-served by a prosthesis.  Diagnostic Code 5125 provides a 60 percent rating for amputation or loss of use of the minor hand.  Accordingly, the assignment of an extra-schedular rating of 60 percent is warranted.  In addition, the Board finds that the Veteran is entitled to SMC for loss of use of the left hand.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a), 4.71a, Diagnostic Code 5125, note 1.  

However, the Board finds that a rating exceeding 60 percent for the Veteran's service-connected disabilities of the left (minor) hand is not warranted.  The "amputation rule" precludes the assignment of a rating in excess of 60 percent for the combined disabilities of the left hand.  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Thus, because the Board is herein granting a 60 percent rating for loss of use of the left hand, the maximum combined rating for the left hand is being assigned, and an evaluation in excess of 60 percent for residuals of the Veteran's left wrist fracture is not available.  

Moreover, the Veteran has not asserted, and the evidence of record does not otherwise suggest, that the "collective impact" or combined effect of the residuals of his service-connected left wrist fracture and hypertension presents an even more exceptional or unusual disability picture to render inadequate the extra-schedular rating based on loss of use of the left hand assigned herein.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The compounding effects of the Veteran's loss of use of his left hand, in concert with his service-connected hypertension, are not shown to lead to still further marked interference with employment.  The VA examiner in September 2012 found that that the Veteran's hypertension did not impact his ability to work.  In light of the foregoing, the Board finds that the assigned extra-schedular rating is adequate and an additional extraschedular rating for hypertension with loss of use of the left hand under 38 C.F.R. § 3.321 (b)(1) is not required.

In conclusion, the Board finds that, to accord justice under 38 C.F.R. § 3.321(b)(1), the assignment of an extra-schedular rating of 60 percent for the combined residuals of left wrist disabilities (which approximate loss of use of the left hand) is warranted and, as such, the Veteran is also entitled to SMC for loss of use of the left hand.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Indeed, in electing to grant even the higher 30 percent extra-schedular rating, the Director of the C&P Service conceded the Veteran has ankylosis of his left wrist.  This is significant because ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  By definition, there is no wrist motion.


ORDER

A higher 60 percent rating, but no greater, on an extra-schedular basis, is granted for loss of use of the left (minor) hand, subject to laws and regulations governing the payment of monetary benefits.

SMC for loss of use of the left hand also is granted, also subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


